UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 333-138806 (Commission File Number) MOGUL ENERGY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0461623 (I.R.S. Employer Identification Number) 520 Pike Street, Suite 2210 Seattle, WA 98101 (Address of principal executive offices) (206) 357-4220 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:57,445,987 common shares issued and outstanding as May 7, 2010. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk Item4T. Controls and Procedures PARTII OTHER INFORMATION Item1. Legal Proceedings Item2. Unregistered Sales of Equity Securities and Use of Proceeds Item3. Defaults Upon Senior Securities Item4. Submission of Matters to a Vote of Security Holders Item5. Other Information Item6. Exhibits SIGNATURES Table of Contents Mogul Energy International, Inc. (an exploration stage company) Financial Statement Index Index Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Notes to the Financial Statements F-5 The Notes are an integral part of the Financial Statements F-1 Table of Contents Mogul Energy International, Inc. (an exploration stage company) Balance Sheets (expressed in U.S. dollars) March31, 2010 December31, 2009 Assets: Current Cash $ $ Receivable Investment - held for sale Prepaid and Deposits Loans receivable - Total current assets Non-current Exploration and evaluation Total Assets $ $ Current Liabilities: Accounts payable and accrued $ $ Bank overdraft Loans from shareholders Total current liabilities Contingencies and commitments - Total Liabilities Shareholders’ Equity: Deficit accumulation during exploration stage $ ) $ ) Common stock (Authorized: 100,000,000 shares, $0.0001 par value. Outstanding: 57,445,987 shares at 03/31/10 and 12/31/09) Additional paid-in capital Warrants & Options: Preferred: 10,000,000 shares authorized, none issued - - Foreign exchange adjustment ) ) Other comprehensive income (loss) Total Shareholders’ Equity Total Shareholders’ Equity and Liabilities $ $ F-2 Table of Contents Mogul Energy International, Inc. (an exploration stage company) Statements of Operations
